FILED

UNITED STATES DISTRICT COURT  1 0 
FOR THE DISTRICT OF COLUMBlA
Clerk, U.S. District and
Andrew Gill, ) Bankruptcy Courts

)

P1aintiff, )

)

v_ ) Civil Action No.   0

)

)

Rosemary Collyer, )
)

Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § l9l 5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. § l9l5(e)
(2)(B)(iii).

Plaintiff, a resident of the District of Columbia, sues United States District Judge
Rosemary Collyer for dismissing his case filed in this Court. He seeks $20,000 in monetary
damages. Judges are absolutely immune from lawsuits predicated on acts taken, as alleged here,
in their judicial capacity. Forrester v. White, 484 U.S. 219, 225 (l988); Stump v. Sparkman, 435
U.S. 349, 355-57 (1978); Sindram v. Suda, 986 F.2d l459, 1460 (D.C. Cir. 1993). The
complaint therefore will be dismissed. A separate Order accompanies this Memorandum

Opinion.

Date: June , 2009